PER CURIAM.
Appellant seeks review of adverse summary decrees of the trial judge, dismissing her complaint for recision of a mortgage and granting the appellee’s counterclaim for foreclosure of said mortgage.
Reviewing the record in a light most favorable to the appellant, which we are required to do in reviewing summary decrees or judgments [see: Pritchard v. Peppercorn and Peppercorn, Inc., Fla.1957, 96 So.2d 769; Humphrys v. Jarrell, Fla.App.1958, 104 So.2d 404], it appears that there was no genuine issue of a material fact which would as a matter of law permit the appellant to rescind or defeat the mortgage in question upon the ground of duress. See: Jones v. Hartford Accident and Indemnity Co., Fla.App.1959, 109 So.2d 582; *31Duncan Plastering Company v. Giffen Building Specialties, Inc., Fla.App.1962, 138 So.2d 532.
Therefore, the actions of the chancellor are affirmed.
Affirmed.